                 Case 2:20-mj-01098-VCF Document 27
                                                 28 Filed 09/07/21 Page 3
                                                                        1 of 4
                                                                             2




1                                 UNITED STATES DISTRICT COURT                               9/7/2021
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-1098-VCF
5
     ALAN RAY,                                            FINDINGS AND ORDER
6
                     Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution. A plea agreement has been reached between the parties, and the

13   agreement will be submitted for the court’s consideration. The Court finds good cause to

14   continue the hearing to allow the court additional time to decide whether to accept the plea.

15          2.       Both counsel for defendant and counsel for the government agree to the

16   continuance.

17          3.       Defendant is in custody and agrees to the continuance.

18          4.       The continuance is not sought for the purposes of delay, but to allow the

19   parties to reach a potential resolution before the government moves forward with further

20   prosecution.

21          5.       Denial of this request could result in a miscarriage of justice, and the ends of

22   justice served by granting this request outweigh the best interest of the public and the

23   defendants in a speedy trial.

24
                                                  3
                 Case 2:20-mj-01098-VCF Document 27
                                                 28 Filed 09/07/21 Page 4
                                                                        2 of 4
                                                                             2




1           6.       The additional time requested by this stipulation is excludable in computing

2    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

3    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

4           THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

5    above-captioned matter currently scheduled for September 8, 2021, at 4:00 p.m. be vacated

6    and continued to _________________________,         at _______.
                      December 6, 2021 at 4:00 pm in LV Courtroom 3D before Magistate Judge Ferenbach.

                            7th
7           DATED this _____ day of September, 2021.

8

9                                                 _______________________________________
                                                   HONORABLE CAM FERENBACH
10                                                 UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                   4
